DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1, 4-7, 9-16, 18, 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not disclose nor suggest individually or in combination the claimed method, apparatus, vehicle and non-transitory computer readable medium comprising a display to display a virtual information superimposed into the field of view of the driver; wherein a computation unit determines a safety zone in front of the vehicle based on a level of risk that is associated with the speed and the captured surrounding of the vehicle; wherein the computation unit displays a point grid representing the safe zone; wherein the remote end of the grid represents the end of the safety zone based on the speed and the surroundings; wherein the point grid is displayed in full in response to a level of risk associated being above a predetermined threshold and a reduced grid, represented with only the corner points, is displayed in response to the level of risk being below the predetermined threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688